DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 10/31/2018.  Currently, claims 1-19 are pending.
	Claim Objections
Claim 5 is objected to because of the following informalities:  
The word “first” should be inserted before the third “catheter” in line 2.
The word “first” should be inserted before the first use of “catheter” in line 4.
Claim 6 is objected to because of the following informalities:  
The word “first” should be inserted before the word “catheter” in line 1.
Claim 7 is objected to because of the following informalities:  
The word “first” should be inserted before the word “catheter” in line 2.
Claim 16 is objected to because of the following informalities:  
The word “first” should be inserted before the word “catheter” in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The metes and bounds of claim 1 cannot be determined from the claim.  The claim reads in part: “inserting an atherectomy catheter inside a lumen of the disposed catheter, protruding a distal end of the atherectomy catheter from the distal end portion of the catheter, treating first a first lesion using the atherectomy catheter in one of the left and right lower limbs;
after treating the first lesion subsequently treating a second lesion on an opposite side of the left and right lower limbs by changing the disposition of the atherectomy catheter, extracting the atherectomy catheter; and
inserting a first catheter for treatment inside the lumen of the disposed catheter, protruding a distal end of the first catheter for treatment from the distal end portion of the catheter, and treating the second lesion.”
It cannot be determined from the claim if the treatment of the second lesion is performed by both the atherectomy catheter and the first catheter for treatment, or only the first catheter for treatment.  For treatment of the second lesion, the claim requires the atherectomy catheter to change positions and be withdrawn, and a first catheter for treatment treating the second lesion.  The specification makes it clear that both lesions are treated with the atherectomy catheter and subsequently treated with a treatment catheter, but as presented the claim does not appear to require the atherectomy catheter treat the second lesion.  The examiner notes the claim is indefinite because it is unclear 
Claim 2 recites the limitation:  “The treatment method according to claim 1, comprising: changing the disposition of the catheter after the treating of the second lesion, and then treating the first lesion.”  The claim is indefinite because it is unclear if the “treating of the second lesion” is with respect to the treating of the second lesion by the atherectomy catheter or the “treating of the second lesion” with respect to the catheter for treatment.  
Claim 8 recites the limitation "the lesions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The lesions collectively have not been previously defined, therefore rendering it unclear if “the lesions” refer a single lesion in each of the left and right lower limbs, or multiple lesions in each of the left and right lower limbs.  In order to overcome this rejection, the examiner suggests deleting the limitation, so the claim reads in part, “wherein the lesion in the arteries of both the right and lower limbs are each stenosed sites”.
Claim 12 is rejected for a similar interpretation as claim 1.  The metes and bounds of the claim cannot be determined, because it is unclear if the atherectomy catheter is required to directly treat the second lesion, or simply be changed in position to allow a separate catheter to treat the second lesion.  For examination purposes of this claim, the examiner interprets the claim to require a change in position of the atherectomy catheter, 
Claim 16 recites the limitation "the first drug coated balloon catheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the claim to depend from claim 13 instead of claim 12 to overcome this rejection.
Claim 17 recites the limitation "the first drug coated balloon catheter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the claim to depend from claim 13 instead of claim 12 to overcome this rejection.
Claim 18 is recites the limitation "the lesions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The lesions collectively have not been previously defined, therefore rendering it unclear if “the lesions” refer to the lesion in each of the left and right lower limbs, or multiple lesions in each of the left and right lower limbs.  In order to overcome this rejection, the examiner suggests deleting the limitation, so the claim reads in part, “wherein the lesion in the arteries of both the right and lower limbs are each stenosed sites”.
Claims 3-7, 9-11, 13-15, 19 are rejected based upon their dependency from an unclear claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10, 12-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0358123 to Ueda et al.
Regarding claim 1, Ueda discloses a method for treatment of a patient who has a lesion in arteries of both left and right lower limbs ([0154] treatment method for treating targets in both lower limbs, using the intervention device 10 of the first embodiment), comprising:
introducing a catheter (outer catheter 14) from an artery of an arm of the patient ([0090] introduction into right radial artery 200);

inserting a treatment device (18) inside a lumen of the disposed catheter ([0093] treatment device is advanced through 14), protruding a distal end of the treatment device (18) from the distal end portion of the catheter ([0093] delivers treatment portion 20 of treatment device 18 from distal opening 28a of outer catheter 14), treating first a first lesion using the treatment device in one of the left and right lower limbs ([0155] treatment of stenosed regions X1 or X2; figure 9A);
after treating the first lesion subsequently treating a second lesion on an opposite side of the left and right lower limbs (figure 10A) by changing the disposition of the treatment device (18), extracting the treatment device (18, [0156] pulled out of outer catheter); and
inserting a first catheter for treatment (80) inside the lumen of the disposed catheter, protruding a distal end of the first catheter for treatment from the distal end portion of the catheter ([0159] treatment device 80 is advanced out of distal opening 28a of outer catheter 14), and treating the second lesion [0160].
Ueda discloses a general treatment device (18) as detailed above. The first example is a stent device, not an atherectomy catheter.  However, in modified examples Ueda discloses the treatment device (18) as one of a balloon for dilation ([0140] fig. 7A) for a stenosed region, drug eluting balloon catheter ([0141] fig. 7B) for treating damaged blood vessels, cutter device (atherectomy device) ([0142] fig. 7C) for treating an 
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to use an atherectomy catheter to treat the lesions as claimed for the advantage of properly treating a lesion that contains an atheroma requiring scraping or cutting for removal.  The selection of a known device based upon it suitability for intended use is not novel.  Ueda specifically teaches choosing the correct treatment tool based upon the condition or type of lesion present.  
Regarding claim 6, Ueda does not disclose wherein the catheter for treatment (80) is a drug coated balloon catheter.  However, in modified examples of a treatment device (It is noted Ueda discloses multiple treatment devices, although this is related to the first treatment device (18) instead of the second (80), it is still relevant because it teaches choosing a treatment device based upon the condition of the lesion), Ueda discloses of a balloon for dilation ([0140] fig. 7A) for a stenosed region, drug eluting balloon catheter ([0141] fig. 7B) for treating damaged blood vessels, cutter device (atherectomy device) ([0142] fig. 7C) for treating an atheroma, or a treatment portion and indwelling/substance sending portion for treating an aneurysm, or a guide catheter in combination with a treatment drive based upon the location of the target treatment, such as in a vessel smaller than an artery [0145-0146].  It is clear that the treatment device chosen is based upon the treatment being performed and the location of such treatment.

Regarding claim 7, Ueda renders obvious the method according to claim 1, further comprising: dilating the catheter for treatment in the first lesion and/or the second lesion. ([0161] The second treatment device (80) in the referenced embodiment is a stent (54) for dilation.)
Regarding claim 8, Ueda renders obvious the method according to claim 1, wherein the lesions in the lesion in the arteries of both the left and right lower limbs are each stenosed sites. ([0154] Each of X1 and X2 are stenosed sites.)
Regarding claim 9, Ueda renders obvious the treatment method according to claim 1, wherein the artery of the arm of the patient is a radial artery (200). [0091]
Regarding claim 10, Ueda renders obvious the treatment method according to claim 1, comprising advancing the distal end portion of the catheter to the aorta of the patient over a guide wire (40). [0125]
Regarding claim 12, Ueda discloses a method for treatment of a patient who has a lesion in arteries of both left and right lower limbs, comprising:
introducing a catheter (outer catheter 14) from an artery of an arm of the patient ([0090] introduction into right radial artery 200);

inserting a treatment catheter (18) inside a lumen of the catheter ([0093] treatment device is advanced through 14), protruding a distal end of the treatment catheter from the distal end portion of the catheter ([0093] delivers treatment portion 20 of treatment device 18 from distal opening 28a of outer catheter 14), and treating a first lesion using the treatment catheter in one of the left and right lower limbs ([0155] treatment of stenosed regions X1 or X2; figure 9A); and
treating a second lesion (X2) on an opposite side of the left and right lower limbs by changing a disposition of the treatment catheter. (18, [0156] catheter is retreated, therefore has a change in disposition, then pulled out of outer catheter, then catheter 14 is retreated and redelivered allowing treatment of the second lesion via redelivery of catheter and new treatment device 80.  It is noted the claim does not directly require the treatment catheter to treat the second lesion).
Ueda discloses a general treatment device (18) as detailed above. The first example is a stent device, not an atherectomy catheter.  However, in modified examples Ueda discloses the treatment device (18) as one of a balloon for dilation ([0140] fig. 7A) for a stenosed region, drug eluting balloon catheter ([0141] fig. 7B) for treating damaged blood vessels, cutter device (atherectomy device) ([0142] fig. 7C) for treating an atheroma, or a treatment portion and indwelling/substance sending portion for treating an aneurysm, or a guide catheter in combination with a treatment drive based upon the location of the target treatment, such as in a vessel smaller than an artery [0145-0146].  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to use an atherectomy catheter to treat the lesions as claimed for the advantage of properly treating a lesion that contains an atheroma requiring scraping or cutting for removal.  The selection of a known device based upon it suitability for intended use is not novel.  Ueda specifically teaches choosing the correct treatment tool based upon the condition or type of lesion present.  
Regarding claim 13, Ueda further discloses extracting the modified atherectomy catheter. ([0156] pulled out of the catheter)  Ueda discloses inserting a second treatment device (80) inside the lumen of the disposed catheter (14), protruding a distal end of the second treatment device (80) from the distal end portion (12a) of the catheter [0159], and treating the second lesion with the second treatment device (80).
 Ueda’s second catheter for treatment (80) is not a first drug coated balloon catheter.  However, in modified examples of a treatment device (It is noted Ueda discloses multiple treatment devices, although this is related to the first treatment device (18) instead of the second (80), it is still relevant because it teaches choosing a treatment device based upon the condition of the lesion), Ueda discloses of a balloon for dilation ([0140] fig. 7A) for a stenosed region, drug eluting balloon catheter ([0141] fig. 7B) for treating damaged blood vessels, cutter device (atherectomy device) ([0142] fig. 7C) for treating an atheroma, or a treatment portion and indwelling/substance sending portion for treating an aneurysm, or a guide catheter in combination with a treatment drive based upon the location of the target treatment, such as in a vessel smaller than an artery [0145-
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to choose a drug coated balloon catheter for treatment of the lesion when the lesion includes damaged blood vessels.  The selection of a known device based upon it suitability for intended use is not novel.  Ueda specifically teaches choosing the correct treatment tool based upon the condition or type of lesion present.  
Regarding claim 17, Ueda renders obvious the method according to claim 12, further disclosing wherein the first lesion and the second lesion are stenosed sites ([0155] X1 and X2 are both stenosed sites), the method further comprising:
dilating the modified first drug coated catheter in the first lesion and/or the second lesion. ([0160] balloon 54 and stent 80 of treatment device both dilate to treat X2.)
Regarding claim 18, Ueda renders obvious the treatment method according to claim 12, wherein the lesions in the lesion in the arteries of both the left and right lower limbs are each stenosed sites ([0160] X1 and X2 are both stenosed), and the artery of the arm of the patient is a radial artery (200) [0091].
Regarding claim 19, Ueda renders obvious the treatment method according to claim 12, further comprising advancing the distal end portion of the catheter to the aorta of the patient over a guide wire (40). [0125]



Allowable Subject Matter
Claims 2-5, 11, 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No art is applied against claims 2-5, 11, 15-16. The following is a statement of reasons for the indication of allowable subject matter:  It is noted that although Ueda discloses treating first and second lesions subsequently, there is not further teaching going back to the first lesion for additional treatment after the first and second lesions are treated, as claimed.  Ueda further does not disclose changing the disposition of the catheter with the (as modified in the rejection) atherectomy catheter still disposed therein, or keeping the atherectomy catheter within the catheter until after the second lesion is treated.  Contrarily, the modified atherectomy catheter is first removed, then the catheter disposition is changed, then insertion of a new catheter for treatment to the second lesion is initiated.  Furthermore, although Ueda discloses a third catheter in a subsequent embodiment, the third catheter is not a new catheter for treatment, but is rather a guiding catheter to reach a smaller vessel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A SNYDER/Examiner, Art Unit 3783